Title: Robert R. Livingston to the American Peace Commissioners, 31 May 1783
From: Livingston, Robert R.
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Gentlemen,
            Philadelphia. 31st: May. 83.
          
          Congress were yesterday pleased to pass the enclosed Resolutions on the subject of the
            payment of British Debts— The language they speak requires no Comment— I complained in my last of your long Silence, or rather laid before you
            the Complaint of Congress. These I think receive additional force from Intelligence I
            have since had, that the Negotiations are still going on, and that important
            Propositions have been made you from Holland. As Congress have adjourned for two Days, &
            the Packet sails tomorrow, I cannot
            procure their Instructions on this Subject, tho’ I think I may venture to say, that they
            will not, without reluctance, go one step further than their honor requires of them, in
            making new engagements which may involve them in the disputes of Europe, from which they
            wish to be totally disengaged—
          I make no observations on these Propositions, or your power to accede to them, being
            well persuaded that you will take no Steps in this business without a full persuasion
            that important Advantages will result therefrom to these States.— The second
            Proposition, in case France & Spain should decline acceding to the first, is more
            peculiarly delicate from the inability of the contracting Powers to enforce them, if,
            which is hardly to be supposed, they should unite in wishing it. I cannot help
            lamenting, since so much time has elapsed before any Conclusion is formed, that you had
            not thought it adviseable to write to me on this subject, explaining
            the advantages & disadvantages of the measure and ennabling me to take the Sense of
            Congress thereon: for tho’ they have the highest Confidence in your judgement, &
            knowledge of the true Interests of this Country, yet, I am persuaded, that they think it
            a duty to see with their own eyes & to form their own Conclusions on great national
            Objects, where there is a possibility of so doing. The experience of the last war has
            shewn that the Propositions of the Empress of Russia were little more than a dead letter—those whom
            England dared to offend derived no advantage from them. Our Engagements therefore on
            this head will, in my opinion, add little weight to them, unless the great Maritime
            Powers of Europe agree to support them, and they may involve us in disagreable
            discussions. These howr: are only my Sentiments: those of Congress I am ignorant of—
          The 5th: & 6th. Articles of the Provisional Treaty excite much ferment here, for,
            tho’ the most dissatisfied Spirits acknowledge the whole Treaty taken together to answer
            their highest expectations, yet they wish to take only what they like, & leave out
            what they disapprove, and such is the relaxation of Governmt: so great the disorders
            & licentiousness introduced by the
            war, that it will be found very difficult to bridle the just resentments of some, and
            the unfounded apprehensions that others entertain of re-imbursements, that may affect
            their particular Interests.
          I have the honor to be, Gentlemen, with the greatest esteem & respect, Yr: Most
            Obedt: humle: servt:
          
            (signed) Robt: R. Livingston 
          
            The Honble, John Adams, Benja: Franklin, John Jay, & Henry
              Laurens. Esquires.
            
            No: 4.
             (Copy)
         
         
          Notation by John Adams: Mr Livingstone
            to the Ministers for Peace 31. May. 1783.
        